ARNOLD, Circuit Judge,
dissenting in part.
The second major issue arises out of BN’s addition of a “drug screen” to the medical urinalysis which is a part of scheduled examinations given to employees on a periodic basis and when they return from extended absence or furlough. In the past, the railroad has required of employees a periodic and comprehensive medical examination in order to ensure that all employees are fit for duty. Recently, medical examinations have been extended to returning seasonal employees, those who work for part of the year and then are furloughed for three months or more. This examination has always included laboratory examination of urine and blood samples. The change of which the employees complain is the railroad’s addition of the drug screen to this urinalysis. This new examination is universal and indiscriminate, in the sense that it is imposed without regard to any degree of suspicion that the employee is working while impaired. In this way it differs significantly from post-incident testing. There is no precedent in the relationship between employees and railroad for this sort of probing into the private behavior of employees, and the District Court did not clearly err in finding that in instituting such a regimen of testing without first requiring some showing of particularized suspicion the railroad was effecting a major change in working conditions.
The railroad argues that this program of indiscriminate testing is a necessary element of determining medical fitness of employees. It asserts that the results of positive tests are kept strictly confidential and that employees who test positive are re*1025ferred for counseling in the company’s Employee Assistance Program but are not subject to removal from employment or other discipline. But as a practical matter, the fact that an employee has been sent to the Employee Assistance Program is no secret. The Employee Assistance Program is informed by the Medical Department of the positive drug-screen result; the employee’s supervisor is aware that the employee is being counseled; failure to cooperate with the program results in medical disqualification regardless of whether the employee is “drug-dependent” or not. D.R. at 25. The railroad’s program of universal drug-testing could result in the dismissal of an employee without any prior suspicion of his use of drugs. This is a major departure from the established practice between employees and railroad. Such a change cannot go forward without appropriate negotiations between the parties. The District Court acted properly under the Railway Labor Act by issuing a status-quo injunction prohibiting the railroad from proceeding with this portion of the program.
The railroad and the employees may ultimately come to an understanding that Burlington Northern’s proposed method of medical intervention in employee drug-abuse problems is the best way of approaching this problem. However, that result must be reached through arm’s-length bargaining between the parties, not through unilateral compulsion on the part of the railroad. Thus, I think the injunction issued by the District Court should remain in force pending negotiation of the major change proposed by the railroad.
From so much of this Court’s action as reverses the order of the District Court, I respectfully dissent.